Case 0:19-cv-60728-BB Document 148 Entered on FLSD Docket 02/11/2020 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                         Case No. 0:19-cv-60728-BB (Bloom/Valle)

  JOSE GARCIA, LEDVIN ALARCON,
  and all others similarly situated under
  29 U.S.C. §216(b),

           Plaintiffs,

  vs.

  J & J, INC. d/b/a EAGLE PAINTING,
  a Florida corporation, JANET S. FIELD, individually,
  and JOHN H. FIELD, individually,

   Defendants.
                              /

        PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISQUALIFY
                            MAGISTRATE JUDGE

           Plaintiffs, by and through undersigned counsel, hereby file this response

  to Defendants’ Motion to Disqualify Magistrate Judge (the “Disqualification

  Motion”) and state:

                                     OPERATIVE FACTS

        1. Magistrate Judge Valle presided over a settlement conference in this

  matter that took place on July 11, 2019—approximately six (6) months ago.

        2. The settlement conference took place before this matter was certified as a

  collective action under the FLSA.

        3. Certification was granted by this Court on July 31, 2019. [DE 32].


  1 | Page
                                    PERERA BARNHART ALEMÁN
              12401 Orange Drive· Suite 123 · Davie, FL 33330 · Phone (786) 485.5232
           300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134 · Phone (786) 485.5232
                                          www.pba-law.com
Case 0:19-cv-60728-BB Document 148 Entered on FLSD Docket 02/11/2020 Page 2 of 7



        4. Five additional opt-ins joined this lawsuit after certification.

        5. Defendants did not move to disqualify Judge Valle after the settlement

  conference.

        6. On September 17, 2019, Judge Valle entered an Order Setting Hearing on

  Discovery Motions to take place on September 26, 2019 (the “Hearing”).

        7. Defendants did not move to disqualify Judge Valle from resolving the

  discovery disputes.

        8. At the discovery hearing, Judge Valle addressed three separate motions.

        9. One of the motions was Plaintiff’s Motion to Overrule Defendants’

  Objections and Compel Documents. See [DE 45].

        10. During the Hearing, Defendants were ordered to produce a large number

  of documents (that turned out to be thousands of documents) concerning

  individuals identified on the class list provided by defendants following

  certification of this collective FLSA action.

        11. Defendants disagreed with Judge Valle’s ruling and suggested, on the

  record, that Defendants would likely appeal the discovery ruling. Judge Valle

  advised Defendants that they were free to appeal the ruling if they desired to do

  so.

        12. Defendants never appealed.




  2 | Page
                                    PERERA BARNHART ALEMÁN
              12401 Orange Drive· Suite 123 · Davie, FL 33330 · Phone (786) 485.5232
           300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134 · Phone (786) 485.5232
                                          www.pba-law.com
Case 0:19-cv-60728-BB Document 148 Entered on FLSD Docket 02/11/2020 Page 3 of 7



     13. During the Hearing, Judge Valle also addressed Defendants’ Expedited

  Motion for Protective Order (the “MPO”) [DE 60] and two affidavits prematurely

  filed with the Court [DE 58] “in support of” but before the MPO was filed.

     14. The affidavits and MPO made troubling and baseless allegations against

  Plaintiffs’ counsel.

     15. Judge Valle struck the affidavits and denied the MPO. [DE 72].

     16. Judge Valle also noted, on the record, that Defendants would not be

  entitled to recover any fees associated with the MPO in the event Defendants are

  ever awarded fees in this case.

     17. As part of the Hearing, Judge Valle also addressed Plaintiff’s Motion for

  Expedited Discovery, which was granted in part and denied in part. [DE 73].

     18. Plaintiffs’ respectfully submit Defendants’ Disqualification Motion is

  likely rooted in displeasure over Judge Valle’s prior discovery rulings.

                                MEMORANDUM OF LAW

        Pursuant to 28 U.S.C. § 455(a), recusal is appropriate only if "an objective,

  disinterested, lay observer fully informed of the facts underlying the grounds on

  which recusal was sought would entertain a significant doubt about the judge's

  impartiality." United States v. Patti, 337 F.3d 1317, 1321 (11th Cir. 2003)

  (quotation omitted). This Court has explained that a “judge's impartiality must

  reasonably be questioned for the judge to recuse because there is the need to

  prevent parties from... manipulating the system for strategic reasons, perhaps


  3 | Page
                                  PERERA BARNHART ALEMÁN
            12401 Orange Drive· Suite 123 · Davie, FL 33330 · Phone (786) 485.5232
         300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134 · Phone (786) 485.5232
                                        www.pba-law.com
Case 0:19-cv-60728-BB Document 148 Entered on FLSD Docket 02/11/2020 Page 4 of 7



  to obtain a judge more to their liking." Gould v. Fla. Atl. Univ. Bd. of Trs., 2011

  U.S. Dist. LEXIS 167848, at *10-11 (S.D. Fla. Oct. 25, 2011).

        Generally, "an allegation of bias sufficient to require disqualification under

  . . . [§] 455 must demonstrate that the alleged bias is personal as opposed to

  judicial in nature." United States v. Meester, 762 F.2d 867, 884 (11th Cir. 1985).

  Bias must stem from an extrajudicial source unless "such pervasive bias and

  prejudice is shown by otherwise judicial conduct as would constitute bias

  against a party" Id. at 885 (quotation omitted). "[J]udicial rulings alone almost

  never constitute a valid basis for a bias or partiality motion." Liteky v. United

  States, 510 U.S. 540, 555, 114 S. Ct. 1147, 127 L. Ed. 2d 474 (1994).

        Defendants Disqualification Motion is devoid of allegations suggesting any

  bias, much less personal bias. In addition, to the extent Defendants take issue

  with Judge Valle’s prior rulings in this case, such “judicial rulings” do not lend

  any support in favor of disqualification. There is nothing in the Disqualification

  Motion otherwise raising “significant doubt about [Judge Valle’s] impartiality.”

        The Committee on Codes of Conduct language cited by Defendants does

  not alter the operative legal standard and is otherwise unhelpful to Defendant.

  The language cited by Defendants notes that the central concern is a “judges

  decisionmaking during [subsequent factfinding proceedings].” Resolving a fee

  dispute is not a “factfinding” proceeding. Judge Valle will not decide the merits

  in the case, assess credibility, or otherwise determine the veracity of Plaintiff’s


  4 | Page
                                 PERERA BARNHART ALEMÁN
           12401 Orange Drive· Suite 123 · Davie, FL 33330 · Phone (786) 485.5232
        300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134 · Phone (786) 485.5232
                                       www.pba-law.com
Case 0:19-cv-60728-BB Document 148 Entered on FLSD Docket 02/11/2020 Page 5 of 7



  allegations. Judge Valle will simply determine the amount of fees and costs that

  should be awarded to Plaintiffs’ counsel.

        Judge Valle’s historical involvement in this case is an asset at the fee-

  analysis stage, not a detriment. Judge Valle is the best possible magistrate judge

  to determine the reasonableness of the fees in this matter; she is the only

  magistrate judge that has lived this case. Hauling in a magistrate judge with no

  historical involvement in this case is antithetical to the mission at hand—trying

  to determine whether the time spent in pursuing Plaintiffs’ claims was justifiable.

        As this Court is aware, magistrate judges in this jurisdiction are routinely

  called upon to conduct settlement conferences in FLSA matters. These very

  same magistrate judges continue to play an important role after an unsuccessful

  settlement conference.       One of these roles, for example, is to provide

  recommendations on the reasonableness of a settlement under Lynn's Food

  Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982). Disqualifying

  Judge Valle at this juncture runs counter to the standard practice of this Court

  and will set a dangerous precedent in this jurisdiction

        Plaintiffs have no reason to doubt that Judge Valle is capable of resolving

  the current fee dispute without bias or partiality—even if she somehow

  remembers any part of the settlement conference that occurred more than six (6)

  months ago. The extraordinary remedy of disqualification is inappropriate under

  the current circumstances. This is particularly true since the current


  5 | Page
                                 PERERA BARNHART ALEMÁN
           12401 Orange Drive· Suite 123 · Davie, FL 33330 · Phone (786) 485.5232
        300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134 · Phone (786) 485.5232
                                       www.pba-law.com
Case 0:19-cv-60728-BB Document 148 Entered on FLSD Docket 02/11/2020 Page 6 of 7



  circumstances (a seven (7) plaintiff collective action and 147 docket entries) are

  far different than those presented to Judge Valle at the settlement conference.



  Date: February 11, 2020

                                    Respectfully submitted,

                                           By: /s/ J. Freddy Perera
                                           J. Freddy Perera, Esq.
                                           Florida Bar No. 93625
                                           freddy@pba-law.com
                                           PERERA BARNHART ALEMAN
                                           12401 Orange Drive, Suite 123
                                           Davie, Florida 33330
                                           Telephone: 786-485-5232
                                           Counsel for Plaintiffs




                              CERTIFICATE OF SERVICE

        I hereby certify that on February 11, 2020, I electronically filed the
  foregoing document with the Clerk of the Court using CM/ECF. I also certify
  that a true and correct copy of the foregoing document was served via
  transmission of Notices of Electronic Filing generated by CM/ECF or in some
  other authorized manner for those counsel or parties who are not authorized to
  receive electronically Notices of Electronic Filing on all counsel or parties of
  record on the Service List below.

                                                  By: / s/ J. Freddy Perera
                                                  J. Freddy Perera, Esq.



  6 | Page
                                 PERERA BARNHART ALEMÁN
           12401 Orange Drive· Suite 123 · Davie, FL 33330 · Phone (786) 485.5232
        300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134 · Phone (786) 485.5232
                                       www.pba-law.com
Case 0:19-cv-60728-BB Document 148 Entered on FLSD Docket 02/11/2020 Page 7 of 7



                                   SERVICE LIST

  DANIEL R. LEVINE, ESQ.
  Florida Bar No. 0057861
  E-mail: DRL@PBL-Law.com
  PADULA BENNARDO LEVINE, LLP
  3837 NW Boca Raton Blvd., Suite 200
  Boca Raton, FL 33431
  Telephone: (561) 544-8900
  Facsimile: (561) 544-8999




  7 | Page
                                 PERERA BARNHART ALEMÁN
           12401 Orange Drive· Suite 123 · Davie, FL 33330 · Phone (786) 485.5232
        300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134 · Phone (786) 485.5232
                                       www.pba-law.com
